EXHIBIT 10.4

 

ASSET PURCHASE AGREEMENT

 

by and among

 

ZOLL MEDICAL CORPORATION,

 

LC ACQUISITION CORPORATION

 

and

 

LIFECOR, INC.

 

March 29, 2004



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

INDEX

 

          Page


--------------------------------------------------------------------------------

SECTION 1. PURCHASE AND SALE OF ASSETS

   1

1.1

  

Sale of Assets

   1

1.2

  

Assumption of Liabilities

   2

1.3

  

Purchase Price and Payment

   3

1.4

  

Contingent Revenue Milestone Consideration

   3

1.5

  

Time and Place of Closing

   6

1.6

  

Delivery of Agreement of Assumption of Liabilities

   6

1.7

  

Transfer of Subject Assets

   6

1.8

  

Delivery of Records and Contracts

   7

1.9

  

Further Assurances

   7

1.10

  

Allocation of Purchase Price

   7

1.11

  

Sales and Transfer Taxes

   7

SECTION 2. REPRESENTATIONS AND WARRANTIES

   7

2.1

  

Restatement of Master Agreement

   7

2.2

  

Making of Representations and Warranties by Seller

   8

SECTION 3. COVENANTS OF SELLER

   9

3.1

  

Making of Covenants and Agreements

   9

3.2

  

Supplements to Schedules

   9

3.3

  

Existence of Seller

   9

3.4

  

Non competition

   9

3.5

  

Hart-Scott-Rodino Filings

   10

SECTION 4. COVENANTS OF BUYER

   10

4.1

  

Making of Covenants and Agreement

   10

4.2

  

Hart-Scott-Rodino Filings

   10

4.3

  

Sale of Business

   10

4.4

  

Line of Credit

   10

4.5

  

Registration Rights

   11

SECTION 5. CONDITIONS

   11

5.1

  

Conditions to the Obligations of Buyer

   11

5.2

  

Conditions to Obligations of Seller

   11

SECTION 6. TERMINATION OF AGREEMENT; RIGHTS TO PROCEED

   11

6.1

  

Termination

   11

6.2

  

Effect of Termination

   11

 

i



--------------------------------------------------------------------------------

SECTION 7. RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING.

   12

7.1

  

Survival of Warranties

   12

7.2

  

Collection of Assets

   12

7.3

  

Payment of Obligations

   12

SECTION 8. INDEMNIFICATION.

   12

8.1

  

Indemnification by the Seller

   12

8.2

  

Indemnification by Buyer

   12

8.3

  

Notice; Defense of Claims

   13

8.4

  

Satisfaction of Seller Indemnification Obligations

   13

SECTION 9. MISCELLANEOUS.

   14

9.1

  

Bulk Sales Law

   14

9.2

  

Fees and Expenses

   14

9.3

  

Governing Law

   14

9.4

  

Notices

   14

9.5

  

Entire Agreement

   14

9.6

  

Assignability; Binding Effect

   15

9.7

  

Captions and Gender

   15

9.8

  

Execution in Counterparts

   15

9.9

  

Amendments

   15

9.10

  

Publicity and Disclosures

   15

9.11

  

Dispute Resolution

   15

9.12

  

Specific Performance

   16

9.13

  

Reportable Transactions

   16

 

ii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

AGREEMENT entered into as of March 29, 2004 by and between Zoll Medical
Corporation, a Massachusetts corporation (“Buyer”), LC Acquisition Corporation,
a Delaware corporation and a wholly-owned subsidiary of the Buyer
(“Subsidiary”), and Lifecor, Inc., a Pennsylvania corporation (“Seller”).

 

W I T N E S S E T H

 

WHEREAS, the parties have entered into a Master Agreement (the “Master
Agreement”) dated as of the date hereof among Buyer, Subsidiary and Seller;

 

WHEREAS, subject to the terms and conditions hereof, Seller desires to sell
substantially all of its properties and assets; and

 

WHEREAS, subject to the terms and conditions hereof and only upon Buyer’s
determination to consummate this Agreement, Buyer will purchase said properties
and assets of Seller for the consideration specified herein and the assumption
by Buyer of certain liabilities and obligations of Seller;

 

NOW, THEREFORE, in order to consummate said purchase and sale and in
consideration of the mutual agreements set forth herein, the parties hereto
agree as follows:

 

SECTION 1. PURCHASE AND SALE OF ASSETS.

 

1.1 Sale of Assets. Subject to the provisions of this Agreement, Seller agrees
to sell and Buyer agrees to purchase, at the Closing (as defined in Section 1.5
hereof), all of the properties, assets and business of Seller of every kind and
description, tangible and intangible, real, personal or mixed, and wherever
located, including, without limitation, (i) all assets listed on Schedule 1.1(a)
hereof, (ii) all assets shown or reflected in the Base Balance Sheet (as defined
in the Master Agreement), and all of Seller’s good will and the exclusive right
to use the name of Seller as all or part of a trade or corporate name; provided,
however, that there shall be excluded from such purchase and sale only the
following property:

 

(a) Assets and property disposed of since the date hereof in the ordinary course
of business and as permitted by Section 3.2 of the Master Agreement;

 

(b) Seller’s corporate franchise, stock record books, corporate record books
containing minutes of meetings of directors and stockholders and such other
records as have to do exclusively with Seller’s organization or stock
capitalization (collectively, the “Corporate Records”); provided, however, that
Seller shall provide Buyer prior to the Closing with copies of each of the
foregoing, certified by Seller to be true and correct copies;

 

(c) All rights under Seller’s insurance policies; and

 

(d) All rights under this Agreement, the Master Agreement and the other
agreements executed in connection with either such agreement.



--------------------------------------------------------------------------------

The assets, property and business of Seller to be sold to and purchased by Buyer
under this Agreement are hereinafter sometimes referred to as the “Subject
Assets.”

 

1.2 Assumption of Liabilities. Upon the sale and purchase of the Subject Assets,
Buyer shall assume and agree to pay or discharge when due in accordance with
their respective terms all liabilities of Seller listed on Schedule 1.2(a)
hereof which are outstanding at the time of the Closing and all liabilities and
obligations incurred by Seller since the date hereof in the ordinary course of
business and consistent with the terms of this Agreement and the Master
Agreement which are outstanding at the time of the Closing, including all
obligations that arise after Closing under any contracts included in the Subject
Assets; provided, however, that Buyer shall not assume and shall not pay the
following liabilities:

 

(a) Liabilities incurred by Seller in connection with this Agreement and the
transactions provided for herein, including, without limitation, accountant’s
fees, any indemnification liabilities of the Seller that may arise under this
Agreement or the Master Agreement and expenses pertaining to the performance by
Seller of its obligations hereunder;

 

(b) Taxes (as defined in Section 2.15 of the Master Agreement) of Seller
(whether relating to periods before or after the transactions contemplated in
this Agreement or incurred by Seller in connection with this Agreement and the
transactions provided for herein), including any liability for Taxes arising out
of the inclusion of Seller in any group filing consolidated, combined or unitary
tax returns or arising out of any transferee liability;

 

(c) Liabilities of Seller to its dissenting shareholders, if any, under the
Pennsylvania Business Corporation Law;

 

(d) Liabilities of Seller with respect to any options, warrants, agreements or
convertible or other rights to acquire any shares of its capital stock of any
class;

 

(e) Liabilities in connection with or relating to all actions, suits, claims,
proceedings, demands, assessments and judgments, costs, losses, liabilities,
damages, deficiencies and expenses (whether or not arising out of third party
claims), including, without limitation, interest, penalties, reasonable
attorneys’ and accountants’ fees and all amounts paid in investigation, defense
or settlement of any of the foregoing, provided, however, that solely to the
extent the foregoing are fully covered by insurance transferred to the Buyer
under Section 1.1, such liabilities shall be assumed by the Buyer; and

 

(f) Liabilities incurred pursuant to actions taken, or actions not taken, that
are inconsistent with the covenants set forth in Section 3.2 of the Master
Agreement; and

 

The liabilities to be assumed by Buyer under this Agreement are hereinafter
sometimes referred to as the “Liabilities” and the liabilities which are not
assumed by Buyer under this Agreement are hereinafter sometimes referred to as
the “Excluded Liabilities.” The assumption of said liabilities by any party
hereunder shall not enlarge any rights of third parties under contracts or
arrangements with Buyer or Seller and nothing herein shall prevent any party
from contesting in good faith with any third party any of said liabilities.

 

2



--------------------------------------------------------------------------------

1.3 Purchase Price and Payment. In consideration of the sale by Seller to Buyer
of the Subject Assets, subject to the assumption by Buyer of the Liabilities and
the satisfaction of all of the conditions contained herein, Buyer agrees that it
will deliver to Seller (a) ten dollars (the “Initial Consideration”) at the
Closing and (b) the Contingent Revenue Milestone Consideration (as defined in
Section 1.4 hereof), in the event such Contingent Revenue Milestone
Consideration becomes due and payable pursuant to Section 1.4 hereof.

 

1.4 Contingent Revenue Milestone Consideration.

 

(a) If and to the extent the FY 2006 Revenue Milestone, the FY 2007 Revenue
Milestone, the FY 2008 Revenue Milestone, the FY 2009 Revenue Milestone and the
FY 2010 Revenue Milestone, as applicable (each as defined below and together the
“FY Revenue Milestones”) are achieved, then the Buyer will pay to the Seller the
respective additional consideration as described in Section 1.4(b) (the
“Contingent FY 2006 Revenue Consideration”), Section 1.4(c) (the “Contingent FY
2007 Revenue Consideration”), Section 1.4(d) (the “Contingent FY 2008 Revenue
Consideration”), Section 1.4(e) (the “Contingent FY 2009 Revenue Consideration”)
or Section 1.4(f) (the “Contingent FY 2010 Revenue Consideration,” and together
with the Contingent FY 2006 Revenue Consideration and the Contingent FY 2007
Revenue Consideration, the Contingent FY 2008 Revenue Consideration, the
Contingent FY 2009 Revenue Consideration and the Contingent FY 2010 Revenue
Consideration, the “Contingent Revenue Milestone Consideration”), as the case
may be. The payment of the Initial Consideration, the assumption by Buyer of the
Liabilities and the payment of the Contingent Revenue Milestone Consideration
are hereinafter sometimes referred to as “Purchase Consideration.”

 

(b) In the event the Buyer achieves Qualifying Revenues (as defined below) of
over Ten Million and 00/100 Dollars ($10,000,000) during the Buyer’s fiscal year
ending in September 2006 (the “FY 2006 Revenue Milestone”), then the Buyer will
pay to the Seller as additional Purchase Consideration the amount set forth in
any one of the following clauses (i), (ii) or (iii), such selection of the
manner of payment being at Buyer’s sole discretion (i) that number of shares of
common stock, par value $0.02 per share (“Common Stock”), of the Buyer equal to
fifty percent (50%) of the Excess FY 2006 Revenues (as defined below) divided by
the Closing Exchange Price, or (ii) (A) twenty-five percent (25%) of the Excess
FY 2006 Revenues in cash plus (B) that number of shares of Buyer’s Common Stock
equal to twenty-five percent (25%) of the Excess FY 2006 Revenues divided by the
Closing Exchange Price, or (iii) fifty percent (50%) of the Excess FY 2006
Revenues in cash, (the “Contingent FY 2006 Revenue Consideration”). As used
herein, the term “Qualifying Revenues” shall mean consolidated revenue (as
determined on the same basis as revenue is otherwise recognized by the Buyer in
accordance with generally accepted accounting principles (“GAAP”) and Buyer’s
past practice), including service revenue, from the sale or lease of Company
Products, or licensing revenues from sale or products or services, exclusive of
all bad debt, returns and allowances, sales tax, freight and shipping costs,
distributor discounts and commissions in connection with any sale.
Notwithstanding the foregoing, Qualifying Revenues (x) shall include all third
party medical insurance reimbursements actually received by Buyer related to the
lease of Company Products, and (y) shall not include any revenues from the sale
of Hospital Products by the Buyer. As used herein, the term “Hospital Products”
shall have the meaning of “Products” in the “Field Of Use” (as defined in the
License and Supply Agreement) set forth in the License and Supply Agreement

 

3



--------------------------------------------------------------------------------

(the “License and Supply Agreement”) dated as of the date hereof between the
Buyer and the Seller. As used herein, the term “Closing Exchange Price” shall
mean the mean average of the closing prices of a share of Buyer’s Common Stock
for the ten (10) trading days ending on the business day that is three (3)
business days immediately prior to the date of issuance of such shares, as
reported on the Nasdaq National Market. As used herein, the term “Company
Products” shall mean (A) those products listed on Schedule 1.4(b) hereto and (B)
any other wearable defibrillator products that are substantially similar to and
incorporate substantially the same technology as those products that are listed
on Schedule 1.4(b). As used herein, the term “Excess FY 2006 Revenues” shall
mean the amount by which the Buyer’s Qualifying Revenues during the Buyer’s
fiscal year ending in September 2006 (such amount being referred to as the “FY
2006 Revenues”) exceeds Ten Million and 00/100 Dollars ($10,000,000).

 

(c) In the event the amount of the Buyer’s Qualifying Revenues during the fiscal
year ending in September 2007 are greater than the greater of FY 2006 Revenues
and Ten Million and 00/100 Dollars ($10,000,000) (such greater number being the
“FY 2007 Revenue Milestone”), then the Buyer will pay to the Seller as
additional Purchase Consideration the amount set forth in any one of the
following clauses (i), (ii) or (iii), such selection of the manner of payment
being at Buyer’s sole discretion (i) that number of shares of Buyer’s Common
Stock equal to fifty percent (50%) of the Excess FY 2007 Revenues (as defined
below) divided by the Closing Exchange Price, or (ii) (A) twenty-five percent
(25%) of the Excess FY 2007 Revenues in cash plus (B) that number of shares of
Buyer’s Common Stock equal to twenty-five percent (25%) of the Excess FY 2007
Revenues divided by the Closing Exchange Price or (iii) fifty percent 50% of the
Excess FY 2007 Revenues in cash (the “Contingent FY 2007 Revenue
Consideration”). As used herein, the term “Excess FY 2007 Revenues” shall mean
the amount by which the Buyer’s Qualifying Revenues during the Buyer’s fiscal
year ending in September 2007 (such amount being referred to as the “FY 2007
Revenues”) exceeds the greater of the FY 2006 Revenue Milestone and Ten Million
and 00/100 Dollars ($10,000,000).

 

(c) In the event the amount of the Buyer’s Qualifying Revenues during the fiscal
year ending in September 2008 are greater than the greater of the FY 2007
Revenues and Ten Million and 00/100 Dollars ($10,000,000) (such greater number
being the “FY 2008 Revenue Milestone”), then the Buyer will pay to the Seller as
additional Purchase Consideration the amount set forth in any one of the
following clauses (i), (ii) or (iii), such selection of the manner of payment
being at Buyer’s sole discretion (i) that number of shares of Buyer’s Common
Stock equal to fifty percent (50%) of the Excess FY 2008 Revenues (as defined
below) divided by the Closing Exchange Price, or (ii) (A) twenty-five percent
(25%) of the Excess FY 2008 Revenues in cash plus (B) that number of shares of
Buyer’s Common Stock equal to twenty-five percent (25%) of the Excess FY 2008
Revenues divided by the Closing Exchange Price or (iii) fifty percent 50% of the
Excess FY 2007 Revenues in cash (the “Contingent FY 2007 Revenue
Consideration”). As used herein, the term “Excess FY 2008 Revenues” shall mean
the amount by which the Buyer’s Qualifying Revenues during the Buyer’s fiscal
year ending in September 2008 (such amount being referred to as the “FY 2008
Revenues”) exceeds the greater of the FY 2007 Revenues and Ten Million and
00/100 Dollars ($10,000,000).

 

(e) In the event the amount of the Buyer’s Qualifying Revenues during the fiscal
year ending in September 2009 are greater than the greater of the FY 2008
Revenues and Thirty Million and 00/100 Dollars ($30,000,000) (such greater
number being the “FY 2009

 

4



--------------------------------------------------------------------------------

Revenue Milestone”), then the Buyer will pay to the Seller as additional
Purchase Consideration the amount set forth in any one of the following clauses
(i), (ii) or (iii), such selection of the manner of payment being at Buyer’s
sole discretion (i) that number of shares of Buyer’s `Common Stock equal to one
hundred percent (100%) of the Excess FY 2009 Revenues (as defined below) divided
by the Closing Exchange Price, or (ii) (A) fifty percent (50%) of the Excess FY
2009 Revenues in cash plus (B) that number of shares of Buyer’s Common Stock
equal to fifty percent (50%) of the Excess FY 2009 Revenues divided by the
Closing Exchange Price or (iii) one hundred percent (100%) of the Excess FY 2009
Revenues in cash (the “Contingent FY 2009 Revenue Consideration”). As used
herein, the term “Excess FY 2009 Revenues” shall mean the amount by which the
Buyer’s Qualifying Revenues during the Buyer’s fiscal year ending in September
2009 (such amount being referred to as the “FY 2009 Revenues”) exceeds the
greater of the FY 2008 Revenues and Thirty Million and 00/100 Dollars
($30,000,000).

 

(f) In the event the amount of the Buyer’s Qualifying Revenues during the fiscal
year ending in September 2010 are greater than the greater of the FY 2009
Revenues and Thirty Million and 00/100 Dollars ($30,000,000) (such greater
number being the “FY 2010 Revenue Milestone”), then the Buyer will pay to the
Seller as additional Purchase Consideration the amount set forth in any one of
the following clauses (i), (ii) or (iii), such selection of the manner of
payment being at Buyer’s sole discretion (i) that number of shares of Buyer’s
Common Stock equal to one hundred percent (100%) of the Excess FY 2010 Revenues
(as defined below) divided by the Closing Exchange Price, or (ii) (A) fifty
percent (50%) of the Excess FY 2010 Revenues in cash plus (B) that number of
shares of Buyer’s Common Stock equal to fifty percent (50%) of the Excess FY
2010 Revenues divided by the Closing Exchange Price or (iii) one hundred percent
(100%) of the Excess FY 2010 Revenues in cash (the “Contingent FY 2010 Revenue
Consideration”). As used herein, the term “Excess FY 2010 Revenues” shall mean
the amount by which the Buyer’s Qualifying Revenues during the Buyer’s fiscal
year ending in September 2010 (such amount being referred to as the “FY 2010
Revenues”) exceeds the greater of the FY 2009 Revenues and Thirty Million and
00/100 Dollars ($30,000,000).

 

(g) As promptly as practicable following the applicable fiscal year end, and in
any event within ninety (90) days thereafter, the Buyer shall prepare and
deliver to the Seller a schedule of the Qualifying Revenues for such fiscal
year, based on the Buyer’s audited financial statements, and setting forth, as
of the applicable fiscal year end, the number and type of Company Products sold
during such year, the total Qualifying Revenues from such sales and the
aggregate amount of such applicable Contingent Revenue Milestone Consideration
(each a “Contingent Revenue Milestone Consideration Schedule”). The Seller shall
have sixty (60) days from receipt thereof to review and dispute such Contingent
Revenue Milestone Consideration Schedule. The Seller and its accounting and/or
financial advisors shall have the right to review the Buyer’s books and records
with respect to sales of the Buyer’s Products. The failure by the Seller to
express its disagreement within such sixty (60) day period will constitute
acceptance of such Contingent Revenue Milestone Consideration Schedule, such
Contingent Revenue Milestone Consideration Schedule shall become final and
binding on all parties and the Buyer shall pay the applicable Contingent Revenue
Milestone Consideration as set forth above within fifteen (15) days following
acceptance (or deemed acceptance) of such Contingent Revenue Milestone
Consideration Schedule. If the Seller has any objection to such Contingent
Revenue Milestone Consideration Schedule, the Seller shall give written notice
to the Buyer within such sixty (60) day period, (A) setting forth the Sellers’
objection to such Contingent Revenue Milestone Consideration Schedule and (B)
specifying in reasonable detail its basis for its disagreement with the Buyer’s
computation. The Buyer and the Seller shall each submit any disputes regarding
the Contingent Revenue

 

5



--------------------------------------------------------------------------------

Milestone Consideration Schedule to (x) the Buyer’s current independent
accountants, (y) a nationally recognized accounting firm chosen by the Seller
and (z) a third independent accountant selected by the accountants appointed
pursuant to clauses (x) and (y) above (together, the “Resolution Accountants”)
for resolution. The determination of the Resolution Accountants with respect to
each of the items in dispute shall be final and binding upon both parties.
Within fifteen (15) days following the Resolution Accountants’ determination of
the applicable Contingent Revenue Milestone Consideration, the Buyer shall pay
the applicable Contingent Revenue Milestone Consideration as set forth above.
The fees and expenses of the Resolution Accountants shall be shared equally by
the Buyer, on the one hand, and the Seller, on the other hand.

 

(h) Notwithstanding anything to the contrary in this Section 1.4, in no event
shall the Buyer deliver Purchase Consideration to the Seller in the form of
Common Stock if the aggregate number of shares, or voting power, as applicable,
of Buyer’s Common Stock to be issued in connection with the transactions
contemplated by this Agreement and the Master Agreement is or will be equal to
or in excess of 20% of the total number of shares, or 20% of the voting power,
of Common Stock outstanding as of the date hereof. In such event, the Buyer
shall deliver, in lieu of such excess shares of Common Stock, cash in an amount
equal to the cash payment obligation that otherwise would have been satisfied
through the payment of such excess shares.

 

1.5 Time and Place of Closing. The closing of the purchase and sale provided for
in this Agreement (herein called the “Closing”) shall be held at the offices of
Goodwin Procter LLP at 53 State Street, Boston, MA 02109 as soon as reasonably
practicable after delivery of the Exercise Notice by Buyer to Seller as provided
in Section 5.1 of the Master Agreement or at such other place or earlier or
later date or time as may be fixed by mutual agreement of Buyer and Seller.

 

1.6 Delivery of Agreement of Assumption of Liabilities. At the Closing, Buyer
shall deliver or cause to be delivered to Seller an Agreement for Assumption of
the Liabilities by Buyer in the form of Exhibit 1.6 hereto.

 

1.7 Transfer of Subject Assets. At the Closing, Seller shall deliver or cause to
be delivered to Buyer, or Buyer may cause to be delivered pursuant to the Power
of Attorney (as defined in the Master Agreement), good and sufficient
instruments of transfer transferring to Buyer title to all the Subject Assets.
Such instruments of transfer (a) shall be in the form and will contain the
warranties, covenants and other provisions (not inconsistent with the provisions
hereof) which are usual and customary for transferring the type of property
involved under the laws of the jurisdictions applicable to such transfers, (b)
shall be in form and substance satisfactory to Buyer and its counsel, and (c)
shall effectively vest in Buyer good and marketable title to all the Subject
Assets free and clear of all liens, restrictions and encumbrances not shown or
reflected on the Base Balance Sheet or Schedule 1.2(a) hereof.

 

6



--------------------------------------------------------------------------------

1.8 Delivery of Records and Contracts. At the Closing, Seller shall deliver or
cause to be delivered to Buyer all of Seller’s leases, contracts, commitments,
agreements (including without limitation non competition agreements) and rights,
with such assignments thereof and consents to assignments as are necessary to
assure Buyer of the full benefit of the same, other than as set forth on
Schedule 1.8 hereto. Seller shall also deliver to Buyer at the Closing all of
Seller’s business records, tax returns, books and other data relating to its
assets, business and operations (except corporate records and other property of
Seller excluded under Subsection 1.1(b) as to which only copies need be
delivered in accordance with such Section), and Seller shall take all requisite
steps to put Buyer in actual possession and operating control of the assets and
business of Seller. After the Closing, Buyer shall afford to Seller and its
accountants and attorneys, for the purpose of preparing such tax returns of
Seller as may be required after the Closing, reasonable access to the books and
records of Seller delivered to Buyer under this Section and shall permit Seller,
at Seller’s expense, to make extracts and copies therefrom.

 

1.9 Further Assurances. Seller from time to time after the Closing at the
request of Buyer and without further consideration shall execute and deliver
further instruments of transfer and assignment and take such other action as
Buyer may reasonably require to more effectively transfer and assign to, and
vest in, Buyer each of the Subject Assets. Seller shall cooperate with Buyer to
permit Buyer to enjoy Seller’s rating and benefits under the workman’s
compensation laws and unemployment compensation laws of applicable
jurisdictions, to the extent permitted by such laws. Nothing herein shall be
deemed a waiver by Buyer of its right to receive at the Closing an effective
assignment of each of the leases, contracts, commitments or rights of Seller as
otherwise set forth in this Agreement.

 

1.10 Allocation of Purchase Price. Prior to the Closing, Buyer and Seller shall
agree on an allocation of the Purchase Consideration (and all other capitalized
costs) among the Subject Assets. Such allocation shall be made in accordance
with the provisions of Section 1060 of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be binding upon Buyer and Seller for all
purposes (including financial accounting purposes, financial and regulatory
reporting purposes and tax purposes). Subject to the Closing actually occurring,
Buyer and Seller also each agree to file IRS form 8594 consistently with the
foregoing and in accordance with Section 1060 of the Code.

 

1.11 Sales and Transfer Taxes. All sales and transfer taxes, fees and duties
under applicable law incurred in connection with this Agreement or the
transactions contemplated thereby will be borne and paid by Buyer.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES.

 

2.1 Restatement of Master Agreement. Each of the Representations and Warranties
made by the Buyer in Section 2 of the Master Agreement, as qualified by the
Disclosure Schedule attached as Schedule A to the Master Agreement of which this
Agreement is an exhibit is hereby incorporated by reference into Section 2 of
this Agreement and shall be treated for all purposes as if set forth in its
entirety herein, and each representation or warranty made by the Buyer to the
Seller in Section 4 therein as so qualified is hereby deemed to be made by the
Buyer to the Seller herein.

 

7



--------------------------------------------------------------------------------

2.2 Making of Representations and Warranties by Seller. As a material inducement
to Buyer to enter into this Agreement and consummate the transactions
contemplated hereby, Seller hereby makes to Buyer and the Subsidiary the
representations and warranties contained, or deemed to be contained, in this
Section 2.

 

(a) Purchase Entirely for Own Account. This Agreement is made with the Buyer in
reliance upon the Seller’s representation to the Buyer, which by the Seller’s
execution of this Agreement the Seller hereby confirms, that the Common Stock
will be acquired for investment for the Seller’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and that the Seller has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, the Seller further represents that it does not presently have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Common Stock. The Seller represents that it has full power
and authority to enter into this Agreement. The Seller has not been formed for
the specific purpose of acquiring the Common Stock.

 

(b) Investment Experience. The Seller understands that the Common Stock have not
been, and will not be, registered under the Securities Act of 1933, as amended
(the “Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Buyer’s
representations as expressed herein.

 

(c) Restricted Securities. The Seller understands that the shares of Common
Stock are characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Buyer in a transaction not
involving a public offering and that under such laws and applicable regulations
such Common Stock may be resold without registration under the Securities Act
only in certain limited circumstances. In this connection, the Purchaser
represents that it is familiar with Rule 144 of the Securities Act (“Rule 144”),
as presently in effect, and understands the resale limitations imposed thereby
and by the Securities Act.

 

(d) Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Seller further agrees not to make any
disposition of all or any portion of the Common Stock unless and until:

 

(i) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(ii) (A) The Seller has notified the Buyer of the proposed disposition and shall
have furnished the Buyer with a detailed statement of the circumstances
surrounding the proposed disposition; and (B) if reasonably requested by the
Buyer, the Seller shall have furnished the Buyer with an opinion of counsel,
reasonably satisfactory to the Buyer, that such disposition will not require
registration under the Securities Act.

 

8



--------------------------------------------------------------------------------

(e) Accredited Investor. The Seller is an accredited investor as defined in Rule
501 (a) of Regulation D promulgated under the Securities Act.

 

(f) Legends. It is understood that the Common Stock, and any securities issued
in respect thereof or exchange therefor, may bear one or all of the following
legends:

 

(i) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE BUYER THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(ii) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.

 

SECTION 3. COVENANTS OF SELLER

 

3.1 Making of Covenants and Agreements. Seller hereby make the covenants and
agreements set forth in this Section 3.

 

3.2 Supplements to Schedules. Prior to the Closing Date, the Seller may
supplement or amend the Disclosure Schedule with respect to any matter hereafter
arising which, if existing or occurring at the date of this Agreement, would
have been required to be set forth or described in such schedule, but only to
the extent such matter arises directly from actions taken or not taken in full
compliance with Section 3.2 of the Master Agreement. Any such supplement or
amendment of the Disclosure Schedule made pursuant to this Section 3.2 shall not
be deemed to cure any breach of any representation or warranty made in this
Agreement. Any matter arising from actions taken or not taken in breach of
Section 3.2 of the Master Agreement may not be the subject of a supplement or
amendment of the Disclosure Schedule.

 

3.3 Existence of Seller. Seller agrees to maintain its corporate existence and
not liquidate or dissolve for so long as any Purchase Consideration may be paid
to Seller. In no event will Seller transfer, sell or distribute any right to the
Purchase Consideration, by operation of law or otherwise.

 

3.4 Non competition. Seller agrees that for seven (7) years after the Closing,
it will not, without the prior written consent of Buyer, directly or indirectly,
engage or participate in, be employed by or assist in any manner or in any
capacity, or have any interest in or make any loan to any person, firm,
corporation or business which engages in any activity anywhere in the world
which is similar to or competitive with any business in which Seller is
presently engaged or proposes to engage; provided, however, the foregoing shall
not prevent Seller from owning beneficially or of record up to one percent of
the outstanding securities of a publicly held corporation which engages in
competitive activities. In addition, from the date hereof until the earlier to
occur of (i) the date which is one year after this Agreement is terminated and
(ii) the

 

9



--------------------------------------------------------------------------------

date which is one year after this Agreement is consummated, Seller shall refrain
from soliciting or encouraging any employee of Buyer to terminate his or her
employment by Buyer and to become employed by Seller, or any business or entity
with which it is affiliated as an owner, investor, lender or in any other
capacity. Seller agrees to cause each of its executive officers who has not
currently executed a non-competition agreement, and each executive officer hired
after the date hereof, to execute a non-competition agreement in the form of
Exhibit 3.4.

 

3.5 Hart-Scott-Rodino Filings. If required by the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“Hart-Scott-Rodino”), and if the
appropriate filing of a Pre-Merger Notification and Report Form pursuant to
Hart-Scott-Rodino has not been filed prior to the date hereof, each party hereto
agrees to make an appropriate filing of a Pre-Merger Notification and Report
Form with respect to the transactions contemplated by this Agreement within five
(5) business days after the written request of the Buyer to initiate such filing
and to supply promptly any additional information and documentary material that
may be requested pursuant to Hart-Scott-Rodino. The parties hereto will not take
any action that will have the effect of delaying, impairing or impeding the
receipt of any required approvals and shall promptly respond to any requests for
additional information from any governmental authority or filings in respect
thereof. The Buyer and the Seller shall each share equally the payment of all
filing and related fees in connection with any such filings which must be made
by any of the parties under the Hart-Scott-Rodino. Seller shall cooperate with
Buyer in connection with all required filings under Hart-Scott-Rodino” and shall
furnish all follow up information required in connection therewith.

 

SECTION 4.COVENANTS OF BUYER.

 

4.1 Making of Covenants and Agreement. Buyer hereby makes the covenants and
agreements set forth in this Section 4.

 

4.2 Hart-Scott-Rodino Filings. Buyer shall cooperate with Seller in connection
with all required filings under Hart-Scott-Rodino and shall furnish all
information required in connection therewith.

 

4.3 Sale of Business. The Buyer agrees that, prior to the first anniversary of
delivery of the Exercise Notice, a sale by the Buyer of all or substantially all
of the Subject Assets to a purchaser will require the affirmative vote of a
majority of the votes cast by all shareholders that would be entitled to vote
upon a sale of the Seller’s assets pursuant to Section 1932 of the Pennsylvania
Business Corporation Law, as amended, provided, however, that no such vote will
be required if such sale of the Subject Assets is in connection with the sale by
Buyer or Buyer’s stockholders of all or substantially all of the stock or assets
of Buyer. The Buyer agrees to use reasonable efforts to identify potential
purchasers who intend to increase Qualifying Revenues; provided, however, that
the Buyer shall have the right to consummate a sale of the Subject Assets to any
purchaser in its sole discretion.

 

4.4 Line of Credit. Upon Closing and until the first payment of any Contingent
Revenue Milestone Consideration, the Buyer will make available a line of credit
to the Seller which will permit the Seller to borrow up to $50,000 on the same
terms as the credit agreement assumed by Buyer from Dr. Wholey on March 3, 2004,
provided, however, that the full amount

 

10



--------------------------------------------------------------------------------

of any principal borrowed thereunder and interest thereon shall be due and
payable immediately upon payment by Buyer of any Contingent Revenue Milestone
Consideration, and provided further that Buyer may offset any amounts owed
against payment by Buyer of such Contingent Revenue Milestone Consideration. In
the event no Contingent Revenue Milestone Consideration is ever paid, the full
amount of principal and interest thereon shall be due and payable on September
30, 2010.

 

4.5 Registration Rights. Within ninety (90) days of the delivery of any Buyer
Common Stock, Buyer will file a Registration Statement Form S-3 covering the
resale of such shares by Seller.

 

SECTION 5. CONDITIONS.

 

5.1 Conditions to the Obligations of Buyer. The obligation of Buyer to
consummate this Agreement and the transactions contemplated hereby are subject
to the fulfillment, prior to or at the Closing, of the following condition
precedent:

 

(a) Exercise Notice. The Exercise Notice shall have been delivered by Buyer to
Seller as provided in Section 6.2 of the Master Agreement.

 

5.2 Conditions to Obligations of Seller. Seller’s obligation to consummate this
Agreement and the transactions contemplated hereby is subject to the
fulfillment, prior to or at the Closing, of the following conditions precedent:

 

(a) Exercise Notice. The Exercise Notice shall have been delivered by Buyer to
Seller as provided in Section 6.2 of the Master Agreement.

 

(b) Initial Consideration. The Buyer shall have delivered to the Seller the
Initial Consideration.

 

SECTION 6 . TERMINATION OF AGREEMENT; RIGHTS TO PROCEED.

 

6.1 Termination. At any time prior to the Closing, this Agreement may be
terminated as provided in the Master Agreement.

 

6.2 Effect of Termination. All obligations of the parties hereunder shall cease
upon any termination pursuant to Section 6.1, provided, however, that (i) the
provisions of this Section 6, Section 8, Section 9.2, Section 9.10, Section
9.11, Section 9.12 and Section 9.13 hereof shall survive any termination of this
Agreement; (ii) nothing herein shall relieve any party from any liability for a
material error or omission in any of its representations or warranties contained
herein or a material failure to comply with any of its covenants, conditions or
agreements contained herein, and (iii) the parties shall have rights to proceed
as further set forth in Section 6.3 below.

 

11



--------------------------------------------------------------------------------

SECTION 7. RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING.

 

7.1 Survival of Warranties. Each of the representations, warranties, agreements,
covenants and obligations herein or in any schedule, exhibit, certificate or
financial statement delivered by any party to the other party incident to the
transactions contemplated hereby are material, shall be deemed to have been
relied upon by the other party and shall survive the Closing for a period of
fifteen (15) months, regardless of any investigation and shall not merge in the
performance of any obligation by either party hereto.

 

7.2 Collection of Assets. Subsequent to the Closing, Buyer shall have the right
and authority to collect all receivables and other items transferred and
assigned to it by Seller hereunder and to endorse with the name of Seller any
checks received on account of such receivables or other items, and Seller agrees
that it will promptly transfer or deliver to Buyer from time to time, any cash
or other property that Seller may receive with respect to any claims, contracts,
licenses, leases, commitments, sales orders, purchase orders, receivables of any
character or any other items included in the Subject Assets.

 

7.3 Payment of Obligations. Seller shall pay all of the Excluded Liabilities as
they become due after the Closing consistent with past practice.

 

SECTION 8. INDEMNIFICATION.

 

8.1 Indemnification by the Seller. The Seller hereby agrees to indemnify and
hold the Buyer, the Subsidiary and their respective subsidiaries and affiliates
and persons serving as officers, directors, partners or employees thereof
(individually a “Buyer Indemnified Party” and collectively the “Buyer
Indemnified Parties”) harmless from and against any damages, liabilities,
losses, Taxes, fines, penalties, costs, and expenses (including, without
limitation, reasonable fees of counsel) of any kind or nature whatsoever
(whether or not arising out of third-party claims and including all amounts paid
in investigation, defense or settlement of the foregoing) which may be sustained
or suffered by any of them arising out of or based upon any other breach of any
representation, warranty, covenant or undertaking of the Seller under this
Agreement or in any certificate, schedule or exhibit delivered by the Seller
pursuant hereto, or by reason of any claim, action or proceeding asserted or
instituted growing out of any matter or thing constituting such breach.
Notwithstanding the foregoing, Seller shall not be required to indemnify any
Buyer Indemnified Parties for any amount in excess of the aggregate amount paid
by Buyer to Seller under this Agreement, the License Agreement (as defined in
the Master Agreement) and the Purchase Agreement.

 

8.2 Indemnification by Buyer. The Buyer agrees to indemnify and hold the Seller
(the “Seller Indemnified Party”) harmless from and against any damages,
liabilities, losses and expenses (including, without limitation, reasonable fees
of counsel) of any kind or nature whatsoever (whether or not arising out of
third-party claims and including all amounts paid in investigation, defense or
settlement of the foregoing) which may be sustained or suffered by any of them
arising out of or based upon any breach of any representation, warranty,
covenant or undertaking made by the Buyer in this Agreement or in any
certificate delivered by the Buyer hereunder, or by reason of any claim, action
or proceeding asserted or instituted growing out of any matter or thing
constituting such a breach or in connection with any failure by Seller to
deliver a notice required under the WARN Act caused by Buyer causing the Closing
to occur prior to the delivery of such notice.

 

12



--------------------------------------------------------------------------------

8.3 Notice; Defense of Claims. An indemnified party may make claims for
indemnification hereunder by giving written notice thereof to the indemnifying
party within the period in which indemnification claims can be made hereunder.
If indemnification is sought for a claim or liability asserted by a third party,
the indemnified party shall also give written notice thereof to the indemnifying
party promptly after it receives notice of the claim or liability being
asserted, but the failure to do so shall not relieve the indemnifying party from
any liability except to the extent that it is prejudiced by the failure or delay
in giving such notice. In any case, such notice shall summarize the bases for
the claim for indemnification and any claim or liability being asserted by a
third party. Within 20 days after receiving such notice the indemnifying party
shall give written notice to the indemnified party stating whether it disputes
the claim for indemnification and whether it will defend against any third party
claim or liability at its own cost and expense. If the indemnifying party fails
to give notice that it disputes an indemnification claim within 20 days after
receipt of notice thereof, it shall be deemed to have accepted and agreed to the
claim, which shall become immediately due and payable. The indemnifying party
shall be entitled to direct the defense against a third party claim or liability
with counsel selected by it (subject to the consent of the indemnified party,
which consent shall not be unreasonably withheld) as long as the indemnifying
party is conducting a good faith and diligent defense. The indemnified party
shall at all times have the right to fully participate in the defense of a third
party claim or liability at its own expense directly or through counsel;
provided, however, that if the named parties to the action or proceeding include
both the indemnifying party and the indemnified party and the indemnified party
is advised that representation of both parties by the same counsel would be
inappropriate under applicable standards of professional conduct, the
indemnified party may engage separate counsel at the expense of the indemnifying
party. If no such notice of intent to dispute and defend a third party claim or
liability is given by the indemnifying party, or if such good faith and diligent
defense is not being or ceases to be conducted by the indemnifying party, the
indemnified party shall have the right, at the expense of the indemnifying
party, to undertake the defense of such claim or liability (with counsel
selected by the indemnified party), and to compromise or settle it, exercising
reasonable business judgment. If the third party claim or liability is one that
by its nature cannot be defended solely by the indemnifying party, then the
indemnified party shall make available such information and assistance as the
indemnifying party may reasonably request and shall cooperate with the
indemnifying party in such defense, at the expense of the indemnifying party.

 

8.4 Satisfaction of Seller Indemnification Obligations. In order to satisfy the
indemnification obligations set forth in Section 8.1 above, the Buyer shall have
the right (in addition to collecting directly from Seller) to set off its
indemnification claims against amounts relating to the payment of Contingent
Revenue Milestone Consideration (whether or not then due and payable) or amounts
that may be paid by the Buyer under this Section 8 to the Seller, and such set
off shall be considered a reduction in Purchase Consideration.

 

13



--------------------------------------------------------------------------------

SECTION 9.MISCELLANEOUS.

 

9.1 Bulk Sales Law. Buyer waives compliance by Seller with the provisions of any
applicable bulk sales, fraudulent conveyance or other law for the protection of
creditors in connection with the transfer of the Subject Assets under this
Agreement.

 

9.2 Fees and Expenses. [Reserved].

 

9.3 Governing Law. Except where the law of and their jurisdiction is
specifically specified, this Agreement shall be construed under and governed by
the internal laws of the State of Delaware without regard to its conflict of
laws provisions.

 

9.4 Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been given
if delivered or sent by facsimile transmission, upon receipt, or if sent by
registered or certified mail, upon the sooner of the date on which receipt is
acknowledged or the expiration of three days after deposit in United States post
office facilities properly addressed with postage prepaid. All notices to a
party will be sent to the addresses set forth below or to such other address or
person as such party may designate by notice to each other party hereunder:

 

TO BUYER:   ZOLL Medical Corporation     269 Mill Road     Chelmsford, MA 01824
    Fax: (978) 421-0026     Attn: Chief Executive Officer With a copy to:  
Goodwin Procter LLP     Exchange Place     Boston, MA 02109     Fax: (617)
523-1231     Attn: Raymond C. Zemlin, P.C. TO SELLER:   Lifecor, Inc.     121
Freeport Road     Pittsburgh, PA 15238-3495     Attn: Chief Executive Officer
With a copy to:   Buchanan Ingersoll PC     One Oxford Centre, 20th Floor    
Pittsburgh, PA 15219     Fax: (412) 562-1041     Attn: Carl A. Cohen, Esq.

 

Any notice given hereunder may be given on behalf of any party by his counsel or
other authorized representative.

 

9.5 Entire Agreement. This Agreement, including the Schedules and Exhibits
referred to herein and the other writings specifically identified herein or
contemplated hereby, is

 

14



--------------------------------------------------------------------------------

complete, reflects the entire agreement of the parties with respect to its
subject matter, and supersedes all previous written or oral negotiations,
commitments and writings. No promises, representations, understandings,
warranties and agreements have been made by any of the parties hereto except as
referred to herein or in such Schedules and Exhibits or in such other writings;
and all inducements to the making of this Agreement relied upon by either party
hereto have been expressed herein or in such Schedules or Exhibits or in such
other writings.

 

9.6 Assignability; Binding Effect. Subject to the provisions of Section 4.3,
this Agreement is freely assignable by Buyer. This Agreement may not be assigned
by the Seller. This Agreement shall be binding upon and enforceable by, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns.

 

9.7 Captions and Gender. The captions in this Agreement are for convenience only
and shall not affect the construction or interpretation of any term or provision
hereof. The use in this Agreement of the masculine pronoun in reference to a
party hereto shall be deemed to include the feminine or neuter, as the context
may require.

 

9.8 Execution in Counterparts. For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

 

9.9 Amendments. This Agreement may not be amended or modified, nor may
compliance with any condition or covenant set forth herein be waived, except by
a writing duly and validly executed by the Seller, the Buyer and Subsidiary, or
in the case of a waiver, the party waiving compliance.

 

9.10 Publicity and Disclosures. Except as required by law, or the rules and
regulations of the Securities and Exchange Commission or the applicable NASDAQ
listing requirements, no press releases or public disclosure, either written or
oral, of the transactions contemplated by this Agreement, shall be made by a
party to this Agreement without the prior knowledge and written consent of Buyer
and the Seller.

 

9.11 Dispute Resolution.

 

(a) All disputes, claims, or controversies arising out of or relating to this
Agreement or any other agreement executed and delivered pursuant to this
Agreement or the negotiation, validity or performance hereof and thereof or the
transactions contemplated hereby and thereby that are not resolved by mutual
agreement shall be resolved by J.A.M.S./Endispute, Inc. before a single
arbitrator in New York, New York. Such arbitration shall be conducted in
accordance with the rules and regulations promulgated by J.A.M.S./Endispute,
Inc. unless specifically modified herein. In the event J.A.M.S./Endispute, Inc.
is unavailable, the arbitration shall be conducted before an arbitrator that is
mutually agreeable to the parties and, in such event, all references to
J.A.M.S./Endispute herein shall apply to the arbitrator chosen by the parties.
The arbitrator hearing any dispute under this Section 9.11 shall be selected
within 20 business days of written notice of the intent to arbitrate a dispute.

 

The parties covenant and agree that they will participate in the arbitration in
good faith and that they will share equally its costs, except as otherwise
provided herein. Any party

 

15



--------------------------------------------------------------------------------

refusing to comply with an order of the arbitrators shall be liable for costs
and expenses, including attorneys’ fees, incurred by the other party in
enforcing the award. This Section 9.11 applies equally to requests for
temporary, preliminary or permanent injunctive relief, except that in the case
of temporary or preliminary injunctive relief any party may proceed in court
without prior arbitration for the limited purpose of avoiding immediate and
irreparable harm. The provisions of this Section 9.11 shall be enforceable in
any court of competent jurisdiction.

 

The parties shall bear their own attorneys’ fees, costs and expenses in
connection with the arbitration; provided, however, that the prevailing party
shall be entitled to, and the arbitrator shall award to the prevailing party,
its attorneys fees, costs and expenses in the event such party completely
prevails or prevails in all material respects in the arbitration.

 

(b) Each of the parties hereto irrevocably and unconditionally consents to the
exclusive jurisdiction of J.A.M.S./Endispute, Inc. to resolve all disputes,
claims or controversies arising out of or relating to this Agreement or any
other agreement executed and delivered pursuant to this Agreement or the
negotiation, validity or performance hereof and thereof or the transactions
contemplated hereby and thereby and further consents to the jurisdiction of the
courts of New York for the purposes of enforcing the arbitration provisions of
Section 9.11(a) of this Agreement. Each party further irrevocably waives any
objection to proceeding before J.A.M.S./Endispute, Inc. based upon lack of
personal jurisdiction or to the laying of venue and further irrevocably and
unconditionally waives and agrees not to make a claim in any court that
arbitration before J.A.M.S./Endispute, Inc. has been brought in an inconvenient
forum. Each of the parties hereto hereby consents to service of process by
registered mail at the address to which notices are to be given. Each of the
parties hereto agrees that its or his submission to jurisdiction and its or his
consent to service of process by mail is made for the express benefit of the
other parties hereto.

 

9.12 Specific Performance. The parties agree that it would be difficult to
measure damages which might result from a breach of this Agreement by the Seller
and that money damages would be an inadequate remedy for such a breach.
Accordingly, if there is a breach or proposed breach of any provision of this
Agreement by the Seller, and the Buyer does not elect to terminate under Section
5, the Buyer shall be entitled, in addition to any other remedies which it may
have, to an injunction or other appropriate equitable relief to restrain such
breach without having to show or prove actual damage to the Buyer.

 

9.13 Reportable Transactions. Notwithstanding anything herein or any other
express or implied agreement, arrangement or understanding to the contrary, the
parties acknowledge and agree that (i) any obligations of confidentiality
contained herein and therein do not apply and have not applied from the
commencement of discussions between the parties to the tax treatment and tax
structure of the transactions contemplated by this Agreement (and any related
transactions or agreements) and (ii) each party to this Agreement (and each of
its employees, representatives or other agents) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. This authorization to disclose the tax
treatment and tax structure is limited to the extent that confidentiality is
required to comply with any applicable securities laws.

 

16



--------------------------------------------------------------------------------

*remainder of page has intentionally been left blank*

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Asset Purchase Agreement
to be executed as of the date set forth above by their duly authorized
representatives.

 

ZOLL MEDICAL CORPORATION: By:  

/s/ Richard A. Packer

--------------------------------------------------------------------------------

Title:   Chief Executive Officer and President LC ACQUISITION CORPORATION By:  

/s/ John P. Bergeron

--------------------------------------------------------------------------------

Title:   Vice President LIFECOR, INC. By:  

/s/ Marshal W. Linder

--------------------------------------------------------------------------------

Title:   President and Chief Operating Officer

 

18